Exhibit 10.2


Execution Version


RETIREMENT CONSIDERATIONS AGREEMENT




This Retirement Considerations Agreement and General Release (this “Retirement
Agreement”) dated April 25, 2019 is entered into by and between Antonio Pera
(“Mr. Pera”) and Endo Health Solutions Inc. (the “Company”), a wholly-owned
subsidiary of Endo International plc (“Endo”). Mr. Pera and the Company may be
referred to herein as the “Parties.”


WHEREAS, Mr. Pera is serving as President, Par Pharmaceutical, pursuant to an
Agreement entered into on December 5, 2016 (the “Employment Agreement”);


WHEREAS, Mr. Pera has given notice of his resignation as President, Par
Pharmaceutical and that his employment with the Company shall terminate; and


WHEREAS, the Parties desire to enter into this Retirement Agreement to set forth
the Parties’ agreement as to Mr. Pera’s entitlements and continuing obligations
in connection with his resignation of employment.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
1.
Capitalized Terms. Unless otherwise defined herein, capitalized terms shall have
the meaning set forth in the Employment Agreement.

2.
Termination Date. The Parties agree that on the date hereof, Mr. Pera’s last day
of employment with the Company shall be August 2, 2019 (the “Termination Date”).
Effective on such date, Mr. Pera shall cease serving as President, Par
Pharmaceutical and hereby resigns from all positions he holds as an officer or
director with respect to the Company and its affiliates. The Company shall
continue to pay Mr. Pera at his current rate of base salary (“Base Salary”) and
continue all of his benefits through the Termination Date, in accordance with
and subject to the terms of the Employment Agreement.

3.
Remuneration Upon Termination. The Parties acknowledge that in connection with
Mr. Pera’s termination of employment with the Company, he shall be entitled to
(or eligible for, as the case may be) the following:

(a)
the Company shall pay Mr. Pera all accrued but unpaid base salary and accrued
and unpaid vacation on the next payroll date following the Termination Date,
unreimbursed business expenses incurred by Mr. Pera in accordance with the
Employment Agreement (which amount shall be reimbursed within sixty (60) days of
the Company’s receipt of proper documentation from Mr. Pera), and any



1



--------------------------------------------------------------------------------




amount or benefit payable to Mr. Pera as provided under any pension or
retirement benefit plan or program of the Company or any of its affiliates in
accordance with the terms thereof;
(b)
the Company confirms that Mr. Pera meets the definition of Retirement under the
Endo International plc Stock Incentive Plan (the “Plan”) and Mr. Pera’s equity
awards will be afforded such treatment under the Plan and applicable award
agreements. Notwithstanding the foregoing, any outstanding stock options vested
on or prior to the Termination Date, or which become vested following the
Termination Date, shall remain exercisable for three years following the later
of the vesting of the entire award and the Termination Date (but not beyond the
expiration date of the stock option award);

(c)
subject to Mr. Pera executing the general release of claims attached hereto as
Annex A (the “Release”) within twenty-one (21) days following the Termination
Date and not revoking his consent to such Release, the Company shall pay Mr.
Pera an amount equal to the Incentive Compensation, prorated through the
Termination Date, that Mr. Pera would have been entitled to receive in respect
of 2019 but for the occurrence of the Termination Date with performance deemed
to be achieved at target levels (and not adjusted for personal performance or
actual Company performance for 2019), with such amount payable in a lump sum
within sixty (60) days following the Termination Date; and

(d)
subject to Mr. Pera executing the Release within twenty-one (21) days following
the Termination Date and not revoking his consent to the Release, Mr. Pera shall
receive continued coverage for himself and his eligible dependents under any
health, medical, dental, vision and life insurance programs in which he was
eligible to participate as of the Termination Date for eighteen (18) months
following the Termination Date on the same basis as active employees (the
“Benefit Extension Period”). At the end of the Benefit Extension Period, Mr.
Pera shall have the option, at Mr. Pera’s expense, to elect continued COBRA
coverage for himself and his eligible dependents for up to an additional
eighteen (18) months. Notwithstanding the foregoing, the Company may, in its
discretion, provide substantially similar coverage outside of the Company’s
benefit plans if the Company reasonably determines that providing such
alternative coverage is appropriate to minimize potential adverse tax
consequences and penalties and the coverage provided hereunder shall become
secondary to any coverage provided to Mr. Pera by a subsequent employer and to
any Medicare coverage for which Mr. Pera becomes eligible. Mr. Pera is
responsible for any taxes (other than taxes that are the Company’s
responsibility) that may be due based upon the value of the benefits provided.

4.
Consulting Services.

(a)
For a period beginning on the Termination Date and ending December 30, 2019 (the
“Consulting Period”), Mr. Pera agrees to perform for Endo services related to



2



--------------------------------------------------------------------------------




company business and legal matters as reasonably directed by the Board of
Directors of Endo (the “Board”) and/or chief executive officer of Endo (the
“Services”) and commensurate with Mr. Pera’s prior level of position and
knowledge. The Parties reasonably expect that the performance of the services
will not require Mr. Pera to work more than twenty percent (20%) of the average
level of services performed by Mr. Pera during the thirty-six (36) months
immediately preceding the Termination Date. All Services will be performed by
Mr. Pera with a level of skill and care generally exercised by others performing
the same or similar services. In performing the Services, Mr. Pera will comply
fully with all applicable laws, and all applicable policies of Endo and its
affiliates.
(b)
In exchange for the Services performed hereunder:

(i)
Endo agrees to pay Mr. Pera an aggregate amount equal to $250,000 in cash, which
shall be payable in substantially equal portions over the duration of the
Consulting Period no less frequently than monthly; and

(ii)
Endo shall reimburse Mr. Pera for any reasonable and documented out of pocket
travel and meal expenses incurred by Mr. Pera in providing the Services,
provided that they are consistent with Endo’s travel policy (as applicable to
Mr. Pera immediately prior to his Termination Date) and that appropriate proof
of expenditure is provided.

(c)
Either Party may terminate the Services by written notice at any time. Upon a
termination of the Services under this Section 4(c), no further payments or
benefits shall be due to Mr. Pera under Section 4(b) of this Agreement except
for any accrued but unpaid consulting fees or other amounts due through the date
of termination of the Services; provided that upon a termination of the Services
by Endo under circumstances that would not have constituted Cause under the
Employment Agreement had such termination occurred during the Employment Term,
Mr. Pera shall remain entitled to the payments and benefits set forth in Section
4(b) through the Consulting Period.

(d)
In all matters relating to the Services, Mr. Pera shall be acting as an
independent contractor. Neither Mr. Pera, nor any affiliated employees or
subcontractors of Mr. Pera, shall be the agent(s) or employees(s) of Endo under
the meaning or application of any federal or state laws, including but not
limited to unemployment insurance or worker’s compensation laws. Mr. Pera will
be solely responsible for all income, business or other taxes such as social
security and unemployment payable as a result of fees paid for the Services. Mr.
Pera shall not sign any agreements or make any commitments on behalf of Endo, or
bind Endo in any way, nor shall Mr. Pera make any public statements on behalf of
or with respect to Endo, in each case without prior express written
authorization from Endo.



3



--------------------------------------------------------------------------------




5.
Confidentiality. The Article entitled “Records and Confidential Data” as set
forth in Section 10 of the Employment Agreement shall continue to apply.

6.
Restrictive Covenants.

(a)
The Article entitled “Covenant Not to Solicit, Not to Compete, Not to Disparage,
to Cooperate in Litigation and Not to Cooperate with Non-Governmental Third
Parties” as set forth in Section 11 of the Employment Agreement, is incorporated
by reference herein and the periods set forth therein shall commence upon the
Termination Date. With regard to Section 11(d) “Cooperation in Any
Investigations and Litigation; No Cooperation with Non-Governmental Third
Parties”, in addition to being reimbursed for expenses as set forth therein, Mr.
Pera will also be reimbursed for the fair market value of his time at a rate to
be agreed upon between the Parties prior to such cooperation. If Mr. Pera
reasonably determines that he should be represented by counsel in connection
with any matter described in Section 11(d), he shall be represented by counsel
selected by Endo, which may be (at Endo’s election) the same counsel
representing Endo or its affiliates in such matter unless Mr. Pera reasonably
determines that he should be separately represented due to Endo’s counsel having
an actual conflict of interest, in which case Endo shall agree to, and shall,
pay the reasonable costs and expenses of separate counsel selected by Endo in
consultation with Mr. Pera for matters with respect to which Mr. Pera is
cooperating with Endo pursuant to Section 11(d). The Company’s right to
injunctive relief and additional remedies as set forth in Section 12 of the
Employment Agreement shall continue to apply.

(b)
Pursuant to 18 U.S.C. § 1833(b), Mr. Pera understands that he will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret of the Company or its affiliates that (i) is made
(A) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to Mr. Pera’s attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  Mr. Pera understands that if he files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, Mr. Pera may disclose
the trade secret to his attorney and use the trade secret information in the
court proceeding if he (x) files any document containing the trade secret under
seal, and (y) does not disclose the trade secret, except pursuant to court
order.  Nothing in this Retirement Agreement, or any other agreement that Mr.
Pera has with the Company or its affiliates, is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section. 

(c)
Notwithstanding anything set forth in this Retirement Agreement to the contrary,
Mr. Pera shall not be prohibited from reporting possible violations of federal
or state law or regulation to any governmental agency or entity or making other
disclosures that are protected under the whistleblower provisions of federal or



4



--------------------------------------------------------------------------------




state law or regulation, nor is Mr. Pera required to notify the Company
regarding any such reporting, disclosure or cooperation with the government.
7.
Representations and Warranties.

(a)
Mr. Pera represents, warrants and confirms that:

(i)
He has no claims, complaints, charges or lawsuits pending against Company or any
of the Releasees. Mr. Pera further covenants and agrees that neither he nor his
heirs, executors, administrators, successors or assigns shall seek, accept or be
entitled to any personal recovery or damages in any proceeding of any nature
whatsoever against Company or any of the Releasees arising out of any of the
matters released in Annex A hereof;

(ii)
He represents and agrees that, except for any concerns which he has previously
identified to the Company or of which the Board is aware, he is not aware of and
has not engaged in any violations of any laws, rules or regulations with respect
to any accounting, financial, reporting, regulatory or any other matters at the
Company or its affiliates by any of their respective officers, directors,
employees, agents or any other person providing services to them. The Company
represents and agrees that, as of the date hereof, the Company is not aware of
any violations of laws, rules or regulations by Mr. Pera in the performance of
his duties on behalf of the Company or of any claims or actions that it might
reasonably be expected to have against him.

(iii)
He has no disagreements, complaints or grievances as to the Company’s handling
of any family or medical leave taken or requested by Mr. Pera while employed
with the Company;

(iv)
He has not suffered any work-related injury or illness, other than those
previously reported in writing to the Company;

(v)
He has not engaged in and is not aware of any unlawful conduct in relation to
any business of the Company;

(vi)
He has carefully read and fully understands all of the provisions of this
Retirement Agreement;

(vii)
He is entering into this Retirement Agreement, including the releases and
covenants set forth herein, knowingly, freely and voluntarily in exchange for
good and valuable consideration to which he is not otherwise entitled;

(viii)
In executing this Retirement Agreement, Mr. Pera has not relied upon any
representation or statement by any person, other than those set forth



5



--------------------------------------------------------------------------------




herein, with regard to the subject matter, basis or effect of this Retirement
Agreement or otherwise.
(b)
If any of the statements in this Section 7 are not true, Mr. Pera should not
sign this Retirement Agreement and should notify the Company immediately, in
writing, of the statements that are not true. Such notice will not automatically
disqualify Mr. Pera from receiving these benefits, but will require Company
review and consideration.

8.
Other Company Policies. Mr. Pera agrees that he shall continue to be bound by
and comply with the terms of his confidentiality obligations to the Company and
any other policies of Endo and its affiliates that survive termination of
employment.

9.
Indemnification. From and after the date hereof, Mr. Pera shall be indemnified
by the Company to the extent provided for in Section 14(c) of the Employment
Agreement.

10.
Nondisparagement. Mr. Pera covenants that he will not at any time disparage or
encourage or induce others to disparage the Company or its affiliates, together
with all of their respective past and present directors and officers, as well as
their respective past and present managers, officers, shareholders, partners,
employees, agents, attorneys, servants and customers and each of their
predecessors, successors and assigns (collectively, the “Company Entities and
Persons”); provided, that such limitation shall extend to past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers only in their capacities as such or in respect of their
relationship with the Company and its affiliates. The Company shall instruct its
officers and directors not to make or issue any statement that disparages Mr.
Pera to any third parties or otherwise encourage or induce others to disparage
him. The term “disparage” includes, without limitation, comments or statements
adversely affecting in any manner (i) the conduct of the business of the Company
Entities and Persons or Mr. Pera, or (ii) the business reputation of the Company
Entities and Persons or Mr. Pera. Nothing in this Retirement Agreement is
intended to or shall prevent either party from providing, or limiting testimony
in any judicial, administrative or legal process or otherwise as required by
law.

11.
Section 409A; Other Tax Matters. The Parties intend for the payments and
benefits under this Retirement Agreement to be exempt from Section 409A of the
Internal Revenue Code (“Section 409A”) or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Retirement Agreement shall be construed and administered in
accordance with such intention. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment of compensation under
this Retirement Agreement shall be treated as a separate payment of
compensation. Notwithstanding any other provision of this Retirement Agreement,
the Company may withhold from amounts payable under this Retirement Agreement
all amounts that are required or authorized to be withheld, including, but not
limited to,



6



--------------------------------------------------------------------------------




federal, state, local and foreign taxes required to be withheld by applicable
laws or regulations.
12.
Governing Law and Choice of Venue. This Retirement Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to any choice of law rules. Any action for
breach of this Retirement Agreement shall be brought in federal court in
Philadelphia or in state court in Chester County, Pennsylvania, if the federal
court does not have jurisdiction. In the event that any one or more of the
provisions of this Retirement Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder hereof
shall not in any way be affected or impaired thereby.

13.
Entire Agreement. This Retirement Agreement sets forth the entire agreement
between Mr. Pera and the Company concerning the termination of Mr. Pera’s
employment and except as otherwise provided herein, this Retirement Agreement
supersedes any other written or oral promises concerning the subject matter of
this Retirement Agreement, including, without limitation, those set forth in the
Employment Agreement.

14.
Incorporation by Reference. Sections 14(a), 14(d), 14(m), 14(n) and 14(q) of the
Employment Agreement (but applicable in each case to this Retirement Agreement
rather than to the Employment Agreement) shall be incorporated herein by
reference.



15.
[Remainder of page left intentionally blank]



7



--------------------------------------------------------------------------------





    
IN WITNESS WHEREOF, the Parties have executed this Retirement Agreement as of
the date first set forth above.


ENDO HEALTH SOLUTIONS INC.




By: /s/ PAUL V. CAMPANELLI
Name: Paul Campanelli
Title: President & Chief Executive Officer




EXECUTIVE




/s/ ANTONIO PERA
ANTONIO PERA


























[RETIREMENT AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------





Annex A


THIS RELEASE AGREEMENT (the “Release”) is made by and between Antonio Pera
(“Executive”) and Endo Health Solutions, Inc. (the “Company”).


1.    FOR AND IN CONSIDERATION of the payments and benefits provided in Section
3(b), (c) and (d) of the Retirement Considerations Agreement and General Release
between Executive and the Company dated as of April 25, 2019, Executive, for
himself, his successors and assigns, executors and administrators, now and
forever hereby releases and discharges the Company, together with all of its
past and present parents, subsidiaries, and affiliates, together with each of
their officers, directors, stockholders, partners, employees, agents,
representatives and attorneys, and each of their subsidiaries, affiliates,
estates, predecessors, successors, and assigns (hereinafter collectively
referred to as the “Releasees”) from any and all rights, claims, charges,
actions, causes of action, complaints, sum of money, suits, debts, covenants,
contracts, agreements, promises, obligations, damages, demands or liabilities of
every kind whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date Executive executes the Release: (i) relating in any way to
Executive’s employment relationship with the Company or any of the Releasees, or
the termination of Executive’s employment relationship with the Company or any
of the Releasees; (ii) arising under or relating to the Employment Agreement (as
defined in the Retirement Agreement); (iii) arising under any federal, local or
state statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Equal Pay Act, any claims arising under the provisions of the False
Claims Act; 31 U.S.C. § 3730, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions,
Sections 1981 through 1988 of Title 42 of the United States Code, the
Immigration Reform and Control Act, the Workers Adjustment and Retraining
Notification Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, the Fair Labor Standards Act of 1938, Executive Order 11246, the
Pennsylvania Human Relations Act, the Pennsylvania Whistleblower Law and/or the
applicable state or local law or ordinance against discrimination, each as
amended; (iv) relating to wrongful employment termination or breach of contract;
or (v) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (a) any
rights Executive may have, from and after the date the Release is executed; (b)
any rights to indemnification that may exist from time to time under the
Company’s certificate of incorporation or bylaws, or state law or any other
indemnification agreement entered into between Executive and the Company; (c)
any rights Executive may have under any applicable general liability and/or
directors and officers insurance policy maintained by the Company; (d) any
rights Executive may have to vested benefits under employee benefit plans or
incentive compensation plans of the Company; (e) any rights Executive may have
as a general shareholder of the Company; (f) Executive’s ability to bring
appropriate proceedings to enforce the Release;


A-1



--------------------------------------------------------------------------------




(g) any rights Executive may have that arise under (and that are preserved by)
the Retirement Agreement; and (h) any rights or claim Executive may have that
cannot be waived under applicable law (collectively, the “Excluded Claims”).
Executive further acknowledges and agrees that, except with respect to Excluded
Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment
with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees. Nothing
in this Release is intended to prohibit or restrict Executive’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment; provided that Executive hereby waives the right to recover any
monetary damages or other relief against any Releasees.


2.    Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claim
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.


3.    Executive acknowledges and agrees that Executive has been advised to
consult with an attorney of Executive’s choosing prior to signing the Release.
Executive understands and agrees that Executive has the right and has been given
the opportunity to review the Release with an attorney of Executive’s choice
should Executive so desire. Executive also agrees that Executive has entered
into the Release freely and voluntarily. Executive further acknowledges and
agrees that Executive has had at least twenty-one (21) calendar days to consider
the Release, although Executive may sign it sooner if Executive wishes. In
addition, once Executive has signed the Release, Executive shall have seven (7)
additional days from the date of execution to revoke Executive’s consent and may
do so by writing to: Senior Vice President, Total Rewards and HR Operations,
Endo, 1400 Atwater Drive, Malvern, PA 19355. The Release shall not be effective,
and no payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.


4.    It is understood and agreed by Executive that any payment made to
Executive is not to be construed as an admission of any liability whatsoever on
the part of the Company or any of the other Releasees, by whom liability is
expressly denied.


5.    The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claim. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.




A-2

--------------------------------------------------------------------------------




6.    The exclusive venue for any disputes arising hereunder shall be the state
court in Chester County, Pennsylvania or federal courts located in Philadelphia,
and each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. Each of the parties hereto also agrees that any final and unappealable
judgment against a party hereto in connection with any action, suit or other
proceeding may be enforced in any court of competent jurisdiction, either within
or outside of the United States. A certified or exemplified copy of such award
or judgment shall be conclusive evidence of the fact and amount of such award or
judgment.
  
7.    The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Pennsylvania,
without regard to the application of any choice of law rules that would result
in the application of another state’s laws. If any provision hereof is
unenforceable or is held to be unenforceable, such provision shall be fully
severable, and this document and its term shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the provisions shall add as a part hereof a provision as similar in
term and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.


8.    The Release shall inure to the benefit of and be binding upon the Company
and its successors and assigns.






IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year provided below.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.






                        
ENDO HEALTH SOLUTIONS INC.             Antonio Pera




Dated:____________________            Dated:__________________






A-3